UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31. 2012 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Jensen Value Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 98.82% Aerospace & Defense - 5.43% Alliant Techsystems, Inc. General Dynamics Corp. Rockwell Collins, Inc. Air Freight & Logistics - 4.91% CH Robinson Worldwide, Inc. United Parcel Service, Inc. Capital Markets - 6.80% Eaton Vance Corp. Federated Investors, Inc. Waddell & Reed Financial, Inc. Commercial Banks - 2.27% Westamerica Bancorporation Commercial Services & Supplies - 2.45% Deluxe Corp. Computers & Peripherals - 5.28% Dell, Inc. (a) Lexmark International, Inc. (a) Consumer Finance - 2.56% World Accep Corp Del (a) Containers & Packaging - 1.53% Ball Corp. Distributors - 0.52% Genuine Parts Co. Diversified Consumer Services - 5.50% Apollo Group, Inc. (a) H&R Block, Inc. ITT Educational Services, Inc. (a) Strayer Ed, Inc. Electric Utilities - 2.75% Exelon Corp. Food & Staples Retailing - 7.59% Kroger Co. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Food Products - 2.09% Campbell Soup Co. Hershey Co. HJ Heinz Co. Kellogg Co. Health Care Equipment & Supplies - 2.56% Medtronic, Inc. Health Care Providers & Services - 11.34% CIGNA Corp. Davita, Inc. (a) Express Scripts, Inc. (a) Quest Diagnostics, Inc. UnitedHealth Group, Inc. Hotels, Restaurants & Leisure - 0.52% Yum! Brands, Inc. Household Products - 3.59% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Insurance - 1.29% Arthur J Gallagher & Co. IT Services - 2.83% Accenture PLC Global Payments, Inc. Media - 0.43% Valassis Communications, Inc. (a) Multiline Retail - 1.07% Family Dlr Stores, Inc. Target Corp. Oil, Gas & Consumable Fuels - 2.36% Exxon Mobil Corp. Pharmaceuticals - 8.01% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. (a) Road & Rail - 2.39% Landstar Sys, Inc. Software - 2.65% Microsoft Corp. Specialty Retail - 9.57% Advance Auto Parts, Inc. Aeropostale, Inc. (a) Best Buy, Inc. RadioShack Corp. Ross Stores, Inc. TJX Cos, Inc. Tobacco - 0.53% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $14,198,937) Principal Amount Value SHORT-TERM INVESTMENTS- 1.06% Money Market Fund - 1.06% Fidelity Institutional Money Market Fund - Government Portfolio TOTALSHORT-TERM INVESTMENTS(Cost $145,777) Total Investments (Cost $14,344,714) - 99.88% Other Assets in Excess of Liabilities - 0.12% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
